In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-07-017 CR

NO. 09-07-018 CR

____________________


RAMON DEHOYOS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause Nos. 97464, 97734 




MEMORANDUM OPINION
	Ramon Dehoyos was convicted and sentenced on indictments for aggravated assault.
Dehoyos filed notices of appeal on January 10, 2007.  The trial court entered certifications
of the defendant's right to appeal in which the court certified that these are plea-bargain
cases and the defendant has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial
court's certifications have been provided to the Court of Appeals by the district clerk.
	On January 11, 2007, we notified the parties that the appeals would be dismissed
unless amended certifications were filed within thirty days of the date of the notices and
made part of the appellate records.  See Tex. R. App. P. 37.1.  The records have not been
supplemented with amended certifications.
	Because the certifications that show the defendant has the right of appeal have not
been made part of the records, the appeals must be dismissed.  See Tex. R. App. P.
25.2(d).  Accordingly, we dismiss the appeals for want of jurisdiction.
	APPEALS DISMISSED.

                                                                                                                          
                                                                __________________________________
                                                                                CHARLES KREGER
                                                                                           Justice


Opinion Delivered May 23, 2007
Do not publish

Before Gaultney, Kreger and Horton, JJ.